THE THIRTEENTH COURT OF APPEALS

                                    13-16-00544-CV


    In the Matter of the Marriage of Sandra LaDean Hahn and Henry Adolph Hahn


                                    On appeal from the
                     87th District Court of Limestone County, Texas
                                Trial Cause No. 30,622-B


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED FOR WANT OF JURISDICTION in accordance with its opinion. Costs of

the appeal are adjudged against appellant.

      We further order this decision certified below for observance.

December 15, 2016.